Citation Nr: 1412213	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  12-11 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to March 1970.  

This matter is presently before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

The Veteran provided testimony before the undersigned Veterans Law Judge at the RO in September 2012.  A transcript of the hearing has been associated in the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially claims that his established service-connected disabilities prevent gainful employment, warranting a TDIU rating.  He is currently service-connected for posttraumatic stress disorder (PTSD) (50 percent disabling), tinnitus (10 percent disabling), both due to combat; and right olecranon bursitis, right upper arm scar, and bilateral hearing loss (all noncompensably disabling).  The combined disability rating is 60 percent.  Therefore, the minimum percentage requirements for a TDIU rating set forth in 38 C.F.R. § 4.16 (a) (2013) are met.

The Veteran testified in September 2012 that he receives Social Security Administration (SSA) disability.  This was noted to be partially due to his service-connected PTSD.  He added he started to get SSA disability in about March 2008.  Where VA has actual notice of the existence of records held by SSA, which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992), Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that the legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records).  These records are not associated with the claims file.  Therefore, the Board finds that the RO/AMC should attempt to obtain any SSA disability determinations and records associated them with the claims file.  

The Veteran also testified that he received treatment at the Vet Center in White River Junction.  Letters from this facility are of record (dated in September 2009 and May 2011).  While the September 2009 letter noted that the Veteran had been in receipt of counseling from March to December 2007, and from September 2008 to the present, records of this treatment/counseling are not of record.  Likewise, while the May 2011 letter notes that the Veteran was first seen at the Vet Center in 1993, and had continued to be involved in both individual and group treatment there since 1993, Vet Center records for this period are not on file.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA records when the existence and location of such records has been made known to VA.  38 C.F.R. § 3.159(b)(2).  Therefore, remand is required to obtain these pertinent psychiatric treatment records.

Additionally, records review reveal a history of VA outpatient treatment provided to the Veteran.  The most recent records of such included in the paper claims folder shows treatment to December 2010 at the VA "MROC" (Medical and Regional Office Center).  Virtual VA review shows treatment through January 2011.  These include those corresponding to a 21-day psychiatric inpatient admission in January 2011 at the Northampton location of the VA Central Western Massachusetts HCS (healthcare system).  A VA staff psychiatrist found the Veteran to be unemployable at that time.  Also of record therein is an April 2010 discharge summary, corresponding to a 6-week PTSD admission at the same VA facility in January 2011.  Again, VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA records when the existence and location of such records has been made known to VA.  38 C.F.R. § 3.159(b)(2).  Therefore, remand is required to obtain these pertinent treatment records.  

Various examinations have been conducted, in 2009 and 2010.  While some but not all included comment concerning the employability of the Veteran, the examinations are inadequate because none of them consider the impact of all service-connected disabilities on the ability to obtain or retain substantially gainful employment.  Thus, and given the amount of additional records that are here being sought, the claim must be remanded for another opinion as to whether all of the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render the Veteran unable to secure or follow a substantially gainful occupation, as well as suggestions from the examiner as to type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities given his current skill set and educational background.  See Colayong v. West, 12 Vet. App. 524, 538 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the SSA and request copies of any disability determinations and medical records used by that agency in making such determinations on behalf of the Veteran for SSA benefits purposes.  Any records received should be associated with the Veteran's claims folder.  If the search for such records has negative results, a statement to that effect should be placed in the Veteran's claims folder.

2.  The RO/AMC should obtain any treatment records not already obtained from the Vet Center in White River Junction, Vermont.  If no such records are available, that fact must be noted for the record.

3.  The RO/AMC should obtain any outstanding VA treatment records dated from January 2011.  If the search for such records has negative results, a statement to that effect should be placed in the Veteran's claims folder.

4.  After completion of the foregoing, the RO/AMC should schedule the Veteran for a VA examination to evaluate the status of the service-connected disabilities.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail. 

The examiner is requested to provide an opinion as to whether the Veteran's service-connected disabilities, (PTSD, evaluated as 50 percent disabling; tinnitus, evaluated as 10 percent disabling; and right olecranon bursitis, right upper arm scar, and bilateral hearing loss, all noncompensably evaluated) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.

The examiner must consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to secure or maintain substantially gainful employment in light of his service-connected disabilities.  The Veteran has reported completion of high school and electrician trade school, with his most significant recent occupational experience ending in 2007 as a business owner.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  The RO/AMC should then readjudicate the claim for entitlement to a TDIU rating.  If the benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative, and they should be provided an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


